DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 13 April 2020 has been entered. 
1c.	The drawings filed on 13 April 2020 are acceptable.
Election/Restriction: 

1d.	Applicant's election without traverse of Group I (claims 1-21, 23-24), filed on 19 October 2021 and the H4H12889P antibody comprising the heavy chain variable region of SEQ ID NO: 345, [HCDR1-3 of SEQ ID NO: 347, 349, 351] and the light chain variable region of SEQ ID NO: 353, [LCDR1-3 of 72, 54, 355] is acknowledged.   
1e.	Claims 1-21, 23-31 are pending, of which claims 1-21, 23-24 are under consideration. Claims 1-21, 23-31 will be searched and examined in so far as they pertain to the elected antibody H4H12889P, which comprises the heavy chain variable region of SEQ ID NO: 345, [HCDR1-3 of SEQ ID NO: 347, 349, 351] and the light chain variable region of SEQ ID NO: 353, [LCDR1-3 of 72, 54, 355]  
1f.	Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.
The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:



Claim Objections:
3.	Claims 1, 4, 9, 10, 12 are objected to because of the following informalities:  
3a.	Claims 1, 4, 9, 10, 12 recite the acronym “IL2Rγ”. It is suggested to spell the acronym in the first independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
3b.	In claim 1, it is suggested that the bullets are replaced with letters (i.e., “(a)”, “(b)”, etc.)  
3b.	Claims 1, 4-10, 16 recite non-elected inventions.  

Claim Rejections - 35 U.S.C. § 112 (b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3, 5, 11-15, 19-21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
4a.	Claim 1 recites in multiple places “or does not bind detectably”, which renders the claim confusing and vague, because the claim preamble requires that the antibody binds to IL2Rγ extracellular domain. As such, it is unclear whether the recited antibody in the body of the claim binds to IL2Rγ. Appropriate correction is required. 	
4b.	Claim 1 is rejected as being vague and indefinite for reciting the term “H4H12889P” as the sole means of identifying the claimed antibody.  The use of laboratory designations only to identify a particular antibody renders the claim indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. It is also well known in the art that molecule names can be altered, deleted, amended, or revised over time by inventors and authors. Hence, one of ordinary skill in the art and or competitors would be unable to discern the bounds of the claimed invention.
Claims 2-3, 5, 11-15, 19-21, 23-24 are also rejected under 35 U.S.C. 112, [b], is so far as they depend from claim 1 for the limitations set forth above.

Claim Rejections - 35 U.S.C. § 112 (a); Scope of enablement:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5a.	Claims 1-7, 11-21, 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated antibody that comprises the heavy chain variable region of SEQ ID NO: 345, [HCDR1-3 of SEQ ID NO: 347, 349, 351, receptively] and the light chain variable region of SEQ ID NO: 353, [LCDR1-3 of 72, 54, 355, receptively], said antibody designated as H4H12889P, wherein the antibody comprises the heavy chain sequence of SEQ ID NO:357 and the light chain sequence of SEQ ID NO:359, a polynucleotide encoding said antibody and a method of producing said antibody, does not provide enablement for an isolated antibody or antigen-binding fragment thereof protein that specifically binds to IL2Ry or an antigenic fragment thereof that is characterized by one or more of the properties recited in claim 1 or an antibody that comprises only heavy or only light chain sequences, (claims 4-6) or an antibody that comprises less than all six CDR sequences, (claim 7) or an antigenic fragment thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The instant claims encompass antibodies that are characterized by the activities recited in claim 1 or antibodies that comprise only heavy or only light chain sequences, (claims 4-6) or an antibody that comprises less than all six CDR sequences, (claim 7) or an antigenic fragment thereof; or variants of the recited antibody, (claims 4-6, 16-18).  

 The specification teaches an antibody designated as H4H12889P, which comprises the heavy chain variable region of SEQ ID NO: 345, [HCDR1-3 of SEQ ID NO: 347, 349, 351] and the light chain variable region of SEQ ID NO: 353, [LCDR1-3 of 72, 54, 355] and also comprises the heavy chain sequence of SEQ ID NO:357 and the light chain sequence of SEQ ID NO:359, (see tables 1-1 and 1-2, pages 61-62). The specification teaches that H4H12889P (anti-lL2Ry Ab) treatment delayed onset of skin graft rejection and improved overall skin graft survival, (see figures 11-12). The specification also teaches that H4H12889P antibody treatment also prevented generation of donor-specific antibodies in skin transplant model, (see example 11, and table 11-1). The specification teaches that the anti-lL-2Rγ H4H12889P blocks human IL-9- induced STAT3 phosphorylation in in vitro differentiated human mast cells, (see page 104, table 6.1 and figure 2).
However, the specification does not teach an antibody that comprises only heavy or light chain variable region sequences. The specification fails to teach antibodies (such as humanized) that comprise only a light chain or only a heavy chain variable region or that comprise fewer than all six CDRs, three from the heavy chain variable region and three from the light chain variable region or an antigenic fragment thereof.

 The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. 
The state of the art is such that it is well established that the antigen binding site of antibody molecules consists of hypervariable regions that are complimentary to the structure of the cognate epitope. These regions, which are the greatest contributors to antibody variation and specificity, are widely referred to as complimentary-determining regions (CDRs). There are three CDRs near the terminal ends of each heavy and light chain variable domain for a total of 12 CDRs, and these CDR regions contain the majority of the amino acid residues that initiate contact between the antibody molecule th edition, 2003, pp. 82-84). Functional antigen binding sites are formed when heavy and light chain variable domains assume a specific confirmation. In addition to proper order and confirmation, the sequence of each CDR is also critical for antibody-epitope interactions. It has been demonstrated that the substitution of a single CDR amino acid can completely abrogate antigen binding specificity. Rudikoff, et al. (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, 1982) showed that the substitution of glutamic acid to alanine at position 35 of S107, a phosphocoline-binding myeloma protein, resulted in the loss of antigen binding activity. Thus, the scope of the claim is extremely broad for its recitation of antibodies that display specific activity to the guidance and direction provided in the specification. As a result, due to the considerable breadth of the claims, one possessing ordinary skill in the art would have to engage in an excessive quantity of experimentation in order to make or use the invention based on the content of the disclosure. The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.  Moreover, Brummell et al. (Biochemistry 32:1180-1187 (1993)) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other 
With respect to instant claims 4-7, the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under 
Accordingly, what is known in the art provides evidence as to the question of predictability. In the antibody field, it is well-known that altering amino acid sequences in CDRs yields unpredictable results. As stated above, single changes in CDR amino acid sequences may greatly enhance epitope-antibody interactions or lead to a total loss of antigen recognition. Accordingly, the level of predictability for the claimed invention is deemed low. 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). Due to the high level of unpredictability in the art, the skilled artisan would need significant 1-3 sequences of SEQ ID NO:347, 349, 351 and 72, 54, 355, respectively, wherein said antibody, comprises the heavy chain variable region of SEQ ID NO: 345 and the light chain variable region of SEQ ID NO: 353, also comprises the heavy chain sequence of SEQ ID NO:357 and the light chain sequence of SEQ ID NO:359.  For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation. Proof of enablement will be required for other members of the claimed genus only where adequate reasons are advanced by the examiner to establish that a person skilled in the art could not use the genus as a whole without undue experimentation. Given the lack of disclosed guidance in predicting all the encompassed antibodies that specifically bind to IL2Rγ or an antigenic fragment thereof that is characterized by one or more of the activities recited in instant claim 1 or comprise only heavy or light chain sequences or an antigenic fragment thereof (and variants thereof) and the general unpredictability in the art, the specification does not enable the skilled artisan how to practice the claimed genus without undue experimentation.
1-3 of SEQ ID NO: 347, 349, 351] and the light chain variable region of SEQ ID NO: 353, [LCDR1-3 of 72, 54, 355] and also comprises the heavy chain sequence of SEQ ID NO:357 and the light chain sequence of SEQ ID NO:359.

Claim Rejections - 35 U.S.C. § 112 (a); Written Description:

5b.	Claims 1-7, 11-21, 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	 
The instant claims encompass member of an antibodies that are characterized by the activities recited in claim 1 or an antibodies that comprise only heavy or only light chain sequences, (claims 4-6) or an antibody that comprises less than all six CDR sequences, (claim 7) or an antigenic fragment thereof; or variants of the recited antibody, (claims 4-6, 16-18).  
	However, the specification fails to teach antibodies (such as humanized) that comprise only a light chain or only a heavy chain variable region or that comprise fewer than all six CDRs, three from the heavy chain variable region and three from the light chain variable region.  The specification does not teach an antibody that comprises 
The specification teaches an antibody designated as H4H12889P, which comprises the heavy chain variable region of SEQ ID NO: 345, [HCDR1-3 of SEQ ID NO: 347, 349, 351] and the light chain variable region of SEQ ID NO: 353, [LCDR1-3 of 72, 54, 355] and also comprises the heavy chain sequence of SEQ ID NO:357 and the light chain sequence of SEQ ID NO:359, (see tables 1-1 and 1-2, pages 61-62). The specification teaches that H4H12889P (anti-lL2Ry Ab) treatment delayed onset of skin graft rejection and improved overall skin graft survival, (see figures 11-12). The specification also teaches that H4H12889P antibody treatment also prevented generation of donor-specific antibodies in skin transplant model, (see example 11, and table 11-1).
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation, methods of making the product, or any combination thereof.  In this case, the only factors present in the claims are the recitation that the antibodies specifically bind to IL2Rγ or an antigenic fragment thereof and are characterized by one or more of recited activities in claim 1; or comprise only heavy or light chain sequences or an antigenic fragment thereof; or comprise variants of the recited CDRs or heavy/light chain sequences. There is not even identification of any particular portion of a structure that must be conserved.  The claims do not require that the recognized epitope or epitopes possess any conserved structure or other 1-3 of SEQ ID NO: 347, 349, 351] and the light chain variable region of SEQ ID NO: 353, [LCDR1-3 of 72, 54, 355] and also comprises the heavy chain sequence of SEQ ID NO:357 and the light chain sequence of SEQ ID NO:359. However, the disclosure of said antibody is not representative of the genus of antibodies of the encompassed by the instant claims. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of antibodies that are characterized by the activities recited in claim 1, an antibody that comprises only heavy or only light chain sequences, (claims 4-6), an antibody that comprises less than all six CDR sequences, (claim 7), an antigenic fragment thereof, or antibodies comprising variants of the recited CDRs or heavy/light chain sequences. The specification does not teach an antibody that comprises HCDR and LCDR that share 90% identity with the recited sequences that bind IL2Rγ. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the antibody designated as H4H12889P, which comprises the heavy chain variable region of SEQ ID NO: 345, [HCDR1-3 of SEQ ID NO: 347, 349, 351] and the light chain variable region of SEQ ID NO: 353, [LCDR1-3 of 72, 54, 355], respectively, but not the full breadth of the claims meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Allowable Subject Matter:
7.	The antibody recited in claim 8 (xxii), claim 9; (SEQ ID NO: 345/353) at page 25 and claim 10 (SEQ ID NO:357/359) on page 35; is allowable. 

Conclusion:
8.	No claim is allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        07 January 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647